                                                                                                  FILED
                                                                                         2019 May-28 PM 03:47
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES,                              )
                                            )
       vs.                                  )    CASE NO. 2:07-CR-0077-SLB-JHE
                                            )
JAMILLE DION POPE,                          )
                                            )
       Defendant.                           )

                      MEMORANDUM OPINION AND ORDER

       This case is presently pending before the court on defendant’s Time Sensitive Motion

for an Amended Judgment Pursuant to the First Step Act of 2018. (Doc. 41.) Defendant

Jamille Dion Pope asks the court to amend his Judgment to reduce his total term of

imprisonment from 180 months to time served to be followed by 72 months of supervised

release. (Id. at 1.) “The Government opposes the amendment to the gun conviction sentence

without a full assessment of the merits.” (Doc. 44 at 1.) Upon consideration of the record,

the submissions of the parties, the arguments of counsel, and the relevant law, the court is

of the opinion that defendant’s Time Sensitive Motion for an Amended Judgment Pursuant

to the First Step Act of 2018, (doc. 41), is GRANTED.

       In August 2007, Mr. Pope pled guilty to three counts: (1) possession with intent to

distribute controlled substances in violation of 21 U.S.C. § 841(a)(1); (2) carrying a firearm

during and in relation to a drug-trafficking in violation of 18 U.S.C. § 924(c)(1)(A)(I); and

(3) being a felon in possession of a firearm in violation of 18 U.S.C. § 924(c)(1)(A)(I). For

sentencing purposes, the court determined that Pope was accountable for "marijuana
weighing 20.65 grams, cocaine hydrochloride weighing 2.21 grams, and cocaine base [crack]

weighing 7.45 grams." (Doc. 14 at 6; see also doc. 19 ¶ 18 [sealed].) Under the law at that

time, these amounts of crack, plus an enhancement under 21 U.S.C. § 851, triggered a

mandatory minimum sentence of ten years. Pope's resulting adjusted base offense level was

25 and his criminal history category was IV. His imprisonment "range" was 180 months,

consisting of 120 month mandatory minimum on the drug count, to which the felon-in-

possession count ran concurrently, followed by a 60 month mandatory sentence on the gun

charge. He was sentenced to 180 months on February 13, 1008. (Doc. 21.)

       On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. 111-220, went into

effect. Section 2 of the Act increased the quantity of cocaine base required to trigger the

enhanced penalties of Section 841. Specifically, it raised the (b)(1)(A) threshold from “50

grams” to “280 grams” and the (b)(1)(B) threshold from “5 grams” to “50 grams.” Congress

did not apply these changes retroactively to defendants sentenced before the Act's passage.

Accordingly, Pope could not obtain relief under the Fair Sentencing Act.

       On December 21, 2018, the President signed into law the First Step Act of 2018, Pub.

L. 115-135. Section 404 of the Act gives retroactive effect to the changes made by Sections

2 and 3 of the Fair Sentencing Act of 2010. Section 404(a) defines a “covered offense” as

“a violation of a Federal criminal statute, the statutory penalties for which were modified by

Section 2 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was

committed before August 3, 2010.” Section 404(b) then provides that “[a] court that imposed

a sentence for a covered offense may . . . impose a reduced sentence as if Section 2 . . . of

                                              2
the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect at the

time the covered offense was committed.”

      According to Pope:

             4. Pursuant to the First Step Act of 2018, Mr. Pope is no longer subject
      to a mandatory minimum term of imprisonment for Count One. See 21 U.S.C.
      § 841(b)(1)(B). Specifically, after the Fair Sentencing Act, no mandatory
      minimum exists for offenses involving less than 28 grams of crack. See 21
      U.S.C. § 841(b)(1)(C). And because the offense is not subject to a mandatory
      minimum, the enhancement pursuant to 21 U.S.C. § 851 has no effect.

             5. The statutory range of his term of supervised release on Count One
      also decreases from 8 years [to] life to 6 years [to] life, and remains not more
      than 5 years for Count Two and not more than 3 years for Count Three. See
      21 U.S.C. § 841(b)(1)(C); 21 U.S.C. § 960(b)(3); PSR ¶ 65.

             6. And, lastly, today Mr. Pope’s U.S. Sentencing Guideline range for
      Counts One and Three decreases from 84 to 105 months to 46 to 57 months.
      Pursuant to U.S.S.G. § 3D1.2(b), these counts remain grouped for guideline
      purposes and the highest offense level is used. (PSR ¶ 17.) While Count One
      (the drug count) produced the highest offense level at the time of the original
      sentencing hearing, today Count Three (the felon-in-possession count)
      produces the higher offense level because the harshness of the sentencing
      guidelines for crack cocaine has decreased dramatically in recent years.
      Today, the base offense level for Counts One and Three would be 20 under
      U.S.S.G. § 2K2.1(a)(4) + 2 for obstruction of justice – 3 for acceptance of
      responsibility = 19 and criminal history category IV. And to this range, Mr.
      Pope is still subject to a consecutive 60-month term for Count Two.

             7. As of February 5, 2019, Mr. Pope had served 11 years, 9 months,
      and 18 days (141 months and 18 days) toward his federal sentence. Thus, he
      has already served more than the combination of the high end of his guideline
      range and the consecutive 60-month sentence (57 + 60). Additionally, within
      the plea agreement, the government recommended a sentence at the low end
      of the guideline range. (Doc. 14 at 10.)

             8. In light of the retroactive application of the First Step Act of 2018,
      the amended guideline range, and the time already incarcerated, Mr. Pope
      respectfully requests an Amended Judgment reducing his total term of

                                             3
       imprisonment from 180 months to time served, which incorporates a 60-month
       consecutive sentence as to Count Two, to be followed by 72 months of
       supervised release. This total term of imprisonment would include the
       consecutive 60-month sentence on Count Two and thereby reduce the
       sentences on Count One and Three to the difference between the amount of
       time Mr. Pope has served and 60 months (Count Two) because Counts One
       and Three were grouped for guideline purposes and imposed concurrently as
       one sentence package.

(Doc. 41 ¶¶ 4-8 [footnote omitted].)

       For the reasons set forth in Pope’s Motion, and without opposition from the United

States,1 the court concludes that Pope is eligible for relief in the form of a reduced sentence

pursuant to the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(B) (allowing the court to

modify a sentence “to the extent otherwise expressly permitted by statute”). Mr. Pope has

waived his right to be present for resentencing.

       Therefore, defendant’s Time Sensitive Motion for an Amended Judgment Pursuant

to the First Step Act of 2018, (doc. 41), is GRANTED. The court in its discretion


       1
        “The Government opposes the amendment to the gun conviction sentence without
a full assessment of the merits . . . .” (Doc. 44 at 1.) However, it does not specifically
provide any reason for its opposition and states only that it “opposes the Defendant’s request
to resentence him on the gun conviction without a full review by the Court of the underlying
facts set out in the presentence report, the latest addendum to that report, which should
include details of the Defendant’s post-conviction disciplinary infractions, and the sentencing
factors in 18 U.S.C. § 3553(a).” (Id. ¶ 5.) The court notes that it has reviewed and
considered all available information prior to granting Pope’s Motion. Specifically, the
Addendum to the Presentence Report for Amended Judgment/Resentence, filed
contemporaneously herewith, notes that Pope has received his GED while incarcerated,
completed a non-residential treatment program, is currently participating in the Unicor
program and the release preparation program, and has satisfied his special assessment.
Although he has incurred a number of disciplinary incidents, he has earned 459 days of
good-conduct time. Based on its review of all available information, the court finds no
legally sufficient reason to deny Pope’s First Step Motion.

                                              4
REDUCES defendant's term of imprisonment to the period of TIME SERVED PLUS TEN

(10) DAYS. Defendant's term of supervised release shall be REDUCED to a period of SIX

(6) YEARS. All other terms and conditions of the defendant's Judgment, (doc. 21), shall re

main in full force and effect.

       An Amended Judgment will be entered contemporaneously herewith.

       DONE this 28th day of May, 2019.




                                         SHARON LOVELACE BLACKBURN
                                         UNITED STATES DISTRICT JUDGE




                                            5
